Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7,9-16 and 18-19 are allowed. 

The allowance is responsive to the filing of 2/15/2022

The closet prior art include the following:

US-10361856-B2
Embodiments of the invention are directed to systems and methods for validating transactions using a cryptogram. One embodiment of the invention is directed to a method of processing a remote transaction initiated by a communication device provisioned with a token. The method comprises receiving, by a service provider computer, from an application on the communication device, a request for a token authentication cryptogram, wherein the token authentication cryptogram includes encrypted user exclusive data. The service provider computer may generate the token authentication cryptogram to include the user exclusive data. The service provider computer may send the token authentication cryptogram to the application, where the token authentication cryptogram can be used to validate the transaction, and the user exclusive data is extracted from the token authentication cryptogram during validation.

US-20030200184-A1

A payment authentication service authenticates the identity of a payer during online transactions. The authentication service allows a card issuer to verify a cardholder's identity using a variety of authentication methods, such as with the use of tokens. Authenticating the identity of a cardholder during an online transaction involves querying an access control server to determine if a cardholder is enrolled in the payment authentication service, requesting a password from the cardholder, verifying the password, and notifying a merchant whether the cardholder's authenticity has been verified. Systems for implementing the authentication service in which a cardholder uses a mobile device capable of transmitting messages via the Internet are described. Systems for implementing the authentication service in which a cardholder uses a mobile device capable of transmitting messages through voice and messaging channels is also described.

 WO-2010129357-A2
Invention directed to using dynamic card verification values for portable consumer devices: One exemplary embodiment of the Invention is directed to a method of providing a device verification value for a portable consumer device. 

Non-Patent Literature. Levitin, Pandora's Digital Box: The Promise and Perils of Digital Wallets, American Law Register (Year: 2018)

The reasons for allowance include reference to the closest prior art, commonly ownen US Patent No 10361856. 
The differences between the claims of the current application to that of US Pat. No. 10361856 Cassin et al (hereinafter “Cassin’”) is that the Cassin patent describes a system that broadly utilizes tokens to validate a transaction. Cassin, col. 8, lines 32-52. The Cassin patent describes that a token request message may be provided to a service provider computer upon initiating a transaction which requests a unique cryptogram for validating the transaction. col. 12, lines 40-60. However, the Cassin patent
also describes that the token and the unique cryptogram are provided back to the resource
provider computer (the equivalent of the initiating computer in the current application) for
generating an authorization request message — which is different from an authentication
request message. The Applicant’s amended claims describe a system where the
initiating computer (e.g., resource provider computer) is only provided the authentication
response message after authentication has been performed by both the digital wallet
computer and the access control server. Furthermore, the amended claims describe that the
authentication response message provided to the initiating computer provided by the token
service computer and includes a cryptogram that comprises a token authentication
verification value combined with the user authentication verification value. As such, the
amended claims of the current application describe a different authentication scheme than the
Cassin patent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698